                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

RUTH PRECIADO,                                )
                          Plaintiff,          )
                                              )      No. 1:18-cv-1119
-v-                                           )
                                              )      Honorable Paul L. Maloney
COMMISSIONER OF SOCIAL SECURITY,              )
                      Defendant.              )
                                              )

                                       JUDGMENT

      The Court has remanded this action to the Commissioner under Sentence 4 of 42

U.S.C. § 405(g) for further administrative action. No issues remain pending before this

Court. As required by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT

ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: March 25, 2020                                     /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
